Citation Nr: 0329425	
Decision Date: 10/28/03    Archive Date: 11/05/03

DOCKET NO.  95-02 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York



THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for varicose veins.

3.  Entitlement to service connection for prostate cancer.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel



INTRODUCTION

The veteran had active service from September 1943 to January 
1946.

This appeal came to the Board of Veterans' Appeals (Board) 
from August 1993 and later RO rating decisions that, among 
other determinations, denied service connection for 
hypertension, muscular atrophy of the right thigh, arthritis 
of the right hip, and varicose veins.  In a December 1996 
decision, the Board denied the appeal.

The veteran appealed the December 1996 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In an October 1998 memorandum decision, the Court reversed 
the December 1996 Board decision regarding the issues of 
service connection for hypertension and atrophy of the right 
thigh, vacated the December 1996 Board decision regarding the 
issues of service connection for arthritis of the right hip 
and varicose veins, and remanded those issues for 
readjudication.  In the Court's memorandum decision, it was 
noted that the veteran had not appealed the other issues in 
the December 1996 Board decision and that those issues had 
been abandoned.  Thereafter, the case was returned to the 
Board.

In June 1999, the Board remanded the case to the RO for 
additional development.  In a March 2003 rating decision, the 
RO granted service connection for muscular atrophy of the 
right lower extremity with arthritis of the right hip and 
femur, and granted service connection for arthritis of the 
right hip and femur.  Hence, the issues of entitlement to 
service connection for muscular atrophy of the right thigh 
and arthritis of the right hip are no longer for appellate 
consideration.  In the March 2003 rating decision, the RO 
also denied service connection for adenocarcinoma of the 
prostate and the veteran appealed this determination.



REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  A review of the record 
does not show that the veteran has been provided with this 
notice.

Medical literature regarding the relationship between cancer 
of the prostate and exposure to ionizing radiation was 
received in September 2003.  This evidence was not considered 
by the RO in the adjudication of the veteran's claim for 
service connection for cancer of the prostate.  Nor does the 
record show that the veteran or his representative has waived 
initial consideration of this evidence by the RO.  Due 
process requires that the RO consider this evidence.  
38 C.F.R. § 20.1310 (2003).

In view of the above, the case is REMANDED to the RO for the 
following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the veteran is 
notified of the evidence needed to 
substantiate his claims for service 
connection for hypertension, varicose 
veins, and cancer of the prostate.  This 
notice should advise him of the evidence 
that he must submit and of the evidence 
VA will attempt to obtain.

2.  After the above action, the RO should 
review any additional relevant evidence 
received, including the medical 
literature received in September 2003, 
and issue the veteran and his 
representative an appropriate 
supplemental statement of the case if 
action remains adverse to him.  They 
should be afforded the opportunity to 
respond to the supplemental statement of 
case before the file is returned to the 
Board.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the RO's to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.


_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




